EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with pro se applicant Jon Montisano on 2/18/2021.
The application has been amended as follows: 

Cancel claims 1-5 and add new claim 6 as shown below.
Also, change the title of the invention and abstract as shown below.

Claim 6 (New).
A dash box/insert designed for all-terrain vehicles (ATV) comprising;
	  fabricated of acrylonitrile butadiene styrene (ABS),
	a blue LED indicator on a front panel of the dash/box insert,
	a waterproof power toggle switch on the front panel,

	self-retaining friction legs on the top and bottom of the dash/box insert designed for mounting of the dash/box insert within an existing ATV panel.

Title:
	ATV Mobile 

Abstract:
	A custom-made 

The following is an examiner’s statement of reasons for allowance:
A dash box/insert uniquely designed for all-terrain vehicles (ATV) made from acrylonitrile butadiene styrene (ABS) and including self-retaining friction legs on the top and bottom of the dash/box insert designed for mounting of the dash/box insert within an existing ATV panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649